Remarks
The Office has cited particular columns, line numbers, paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP § 2141.02 and § 2123.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 9, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2019/0052268 A1, hereinafter referred to as Lee).
Regarding claim 1, Lee discloses a method, comprising: determining which dynamic random access memory (DRAM) die or dice (950-958) in a package (950, Fig. 19) comprising one or more DRAM dice is designated as termination impedance (ZQ) Master (“a first memory device which is selected as a master”, paragraph [0142]); and issuing a ZQ calibration command to the DRAM die or dice designated as ZQ Master in the package (“in response to the impedance calibration command from the memory controller 911”, paragraph [0142]).
Regarding claim 2, Lee discloses the method of claim 1, wherein the method is performed when the package is operated in a mode (“the memory devices 951-958 may sequentially perform the impedance calibration operation” interpreted as calibration mode, paragraph [0142]) in which a calibration associated with a ZQ occurs in response to a command (“in response to the impedance calibration command from the memory controller 911”, paragraph [0142]).
Regarding claim 3, Lee discloses the method of claim 2, wherein the command comprises the ZQ calibration command (the impedance calibration command from the memory controller 911”, paragraph [0142]).
Regarding claim 9, Lee discloses an apparatus, comprising: 
a memory controller (911, Fig. 19; “the memory controller 911”, paragraph [0142]) configured to determine which dynamic random access memory (DRAM) die or dice in a package (memory devices 951-958 in a memory module 950) comprising one or more DRAM dice is designated as termination impedance (ZQ) Master (“a first memory device which is selected as a master”, paragraph [0142]), and to issue a ZQ calibration command to the DRAM die or dice designated as ZQ Master in the package (“in response to the impedance calibration command from the memory controller 911”, paragraph [0142]).
Regarding claim 15, Lee discloses the apparatus of claim 9, wherein the memory controller is further configured to operate the package in a mode (“the memory devices 951-958 may sequentially perform the impedance calibration operation” interpreted as calibration mode, paragraph [0142]) in which a calibration associated with a ZQ occurs in response to a command (“in response to the impedance calibration command from the memory controller 911”, paragraph [0142]).
Regarding claim 16, Lee discloses a method, comprising: operating in a mode (“the memory devices 951-958 may sequentially perform the impedance calibration operation” interpreted as calibration mode, paragraph [0142]) in which calibration associated with a termination impedance (ZQ) occurs in response to a command (“in response to the impedance calibration command from the memory controller 911”, paragraph [0142]); and receiving a ZQ calibration command at a dynamic random access (DRAM) die or dice designated as ZQ Master (“a first memory device which is selected as a master”, paragraph [0142]) in a package comprising one or more DRAM dice (memory devices 951-958 in a memory module 950).

Allowable Subject Matter
Claims 4-8, 10-14, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Grunzke (US 2015/0067292 A1) discloses impedance adjustment in a memory device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D CHANG whose telephone number is (571)272-1801. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 5712728048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D CHANG/            Primary Examiner, Art Unit 2844